Exhibit 10.66
 
NINTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
 
THIS NINTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, dated as of March 5, 2014
(this “Ninth Amendment”), by and among GSE ENVIRONMENTAL, INC., a Delaware
corporation f/k/a Gundle/SLT Environmental, Inc. (the “Borrower”), the other
Persons party hereto that are designated as a “Credit Party” on the signature
pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity, “GE”), as Agent and as a Lender, and the other LENDERS
signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the other Credit Parties, GE, as Agent and as a Lender,
and the other Lenders from time to time party thereto are parties to that
certain First Lien Credit Agreement dated as of May 27, 2011 (as the same has
been and may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrower and the other Credit Parties have requested that Agent and
Lenders amend certain provisions of the Credit Agreement and Agent and Lenders
signatory hereto constituting the Required Lenders are willing to do so, but
only on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
2. Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:
 
(a) Article V of the Credit Agreement is hereby amended by adding the following
thereto as new Section 5.17:
 
“5.17           Employee Plans.  Notwithstanding anything to the contrary
contained in the Credit Agreement or any other Loan Document, the Lenders hereby
(i) consent to entry by the Credit Parties into the Key Employee Plans and (ii)
agree that the amounts due and payable under the Key Employee Plans (as in
effect on the Ninth Amendment Effective Date) may, to the extent there are
insufficient funds otherwise available to pay said amounts from the Property and
interest in Property of the Credit Parties and the proceeds thereof, other than
Collateral and the proceeds thereof, be paid as a cost of such Consummation
Transaction from the Collateral and proceeds thereof free and clear of any Liens
that Agent or Lenders may have therein.”
 
(b) Section 11.1 of the Credit Agreement is hereby further amended by adding the
following new definitions thereto in appropriate alphabetical order:
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
“Consummation Transaction” means consummation of a transaction that constitutes
an Acceptable Sale or other sale or a material restructuring transaction with
respect to the Obligations, in each case agreed to by the Required Lenders (or
if done in connection with a bankruptcy proceeding, approved by the affirmative
vote of all classes composed of the secured claims of the Lenders).
 
“Key Employee Plans” means a retention plan with respect to certain key
employees of the Credit Parties and an incentive plan with respect to certain
officers of the Credit Parties; provided that (i) total payments under the key
employee retention plan shall not exceed $624,000 and under the key officer
incentive plan shall not exceed $1,341,000 (of which twenty five percent shall
be payable solely in connection with a Consummation Transaction which provides
for payment in full, in cash of the Obligations) and (ii) in each case the final
documentation with respect thereto shall (A) be reasonably satisfactory to Agent
and its counsel, (B) preclude payment of amounts to or for the benefit of any
individual employee or officer in excess of the amount proposed by the Borrower
and consented to by Agent.
 
“Ninth Amendment Effective Date” has the meaning specified in Section 3 of the
Ninth Amendment.
 
3. Conditions Precedent.  This Ninth Amendment shall become effective as of the
date first written above (the “Ninth Amendment Effective Date”) when each of the
following has been satisfied or waived in accordance with the terms hereof:
 
(a) the execution and delivery to Agent of this Ninth Amendment by each Credit
Party, Agent and the Required Lenders;
 
(b) the execution and delivery to Agent of a consent and acknowledgment by each
Credit Party and Agent, for purposes of Section 5.17 of the Credit Agreement,
with respect to final documentation of the Key Employee Plans and the allocation
of amounts payable thereof;
 
(c) Agent shall have received a copy of an amendment to the First Lien Revolving
Credit Facility substantially conforming to this Ninth Amendment duly executed
by all of the parties thereto;
 
(d) Agent shall have received from the Borrower reimbursement of all reasonable
out-of-pocket expenses of Agent, including reasonable fees and expenses of
Katten Muchin Rosenman LLP, for which summary invoices have been delivered to
the Borrower (which shall not constitute or result in a waiver of any right or
privilege);
 
(e) after giving effect to this Ninth Amendment and the waiver contained herein,
the truth and accuracy in all material respects of the representations and
warranties contained in Section 5 hereof; and
 
(f) no Default or Event of Default shall have occurred and be continuing or
arise as a direct result of the effectiveness of this Ninth Amendment.
 
Ninth Amendment to First Lien Credit Agreement
 
2

--------------------------------------------------------------------------------

 
4. Condition Subsequent.  Borrower shall provide to Agent a true and correct
copy of each employment agreement entered into by a Credit Party or a Subsidiary
thereof with an employee party to the Key Employee Plans within ten (10)
Business Days following the Ninth Amendment Effective Date.  The failure to
comply the condition set forth in this Section 4 shall, unless expressly waived
or deferred by the Agent, constitute an Event of Default.
 
5. Representations and Warranties.  Each Credit Party hereby represents and
warrants to Agent and each Lender as follows:
 
(a) the representations and warranties made by such Credit Party contained in
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
 
(b) such Credit Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;
 
(c) such Credit Party has the power and authority to execute, deliver and
perform its obligations under this Ninth Amendment and the Credit Agreement, as
amended hereby;
 
(d) the execution, delivery and performance by such Credit Party of this Ninth
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action;
 
(e) this Ninth Amendment and the Credit Agreement, as amended hereby,
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability;
 
(f) the execution, delivery and performance by each of the Credit Parties of
this Ninth Amendment have been duly authorized by all necessary action, and do
not and will not: (a) contravene the terms of any of that Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or (c) violate any material Requirement of Law in any
material respect; and
 
(g) no Default or Event of Default exists or shall arise as a direct result of
the effectiveness of this Ninth Amendment.
 
6. No Modification.  Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the
 
Ninth Amendment to First Lien Credit Agreement
 
3

--------------------------------------------------------------------------------

 
Credit Agreement or any of the other Loan Documents or constitute a course of
conduct or dealing among the parties. Except as expressly stated herein, the
Agent and Lenders reserve all rights, privileges and remedies under the Loan
Documents. Except as amended, waived or consented to hereby, the Credit
Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as amended and waived hereby.
 
7. Counterparts.  This Ninth Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Ninth Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
8. Successors and Assigns.  The provisions of this Ninth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Credit Parties may assign or
transfer any of its rights or obligations under this Ninth Amendment without the
prior written consent of the Agent.
 
9. Further Assurance.  The Borrower hereby agrees from time to time, as and when
requested by the Agent or Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Agent or Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Ninth Amendment, the Credit Agreement and the Loan Documents.
 
10. Governing Law and Jurisdiction.
 
(a) Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Ninth Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) (without regard to
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law)).
 
(b) Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Ninth Amendment shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Ninth Amendment, each Credit Party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.
 
Ninth Amendment to First Lien Credit Agreement
 
4

--------------------------------------------------------------------------------

 
(c) Service of Process.  Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of such Person
specified in the Credit Agreement (and shall be effective when such mailing
shall be effective, as provided therein).  Each Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d) Non-Exclusive Jurisdiction.  Nothing contained in this Section 10 shall
affect the right of Agent to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.
 
(e) Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS
 
(f) NINTH AMENDMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
 
11. Severability.  The illegality or unenforceability of any provision of this
Ninth Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Ninth Amendment or any instrument or agreement required
hereunder.
 
12. Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended
hereby.  Each of the Credit Parties hereby consents to this Ninth Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  Except as expressly set forth herein,
the execution of this Ninth Amendment shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.  In addition, the Credit Parties hereby acknowledge and agree that
(x) pursuant to that certain Consulting Services Agreement dated as of July 2,
2013 (as the same may be amended, supplemented or otherwise modified
 


 
Ninth Amendment to First Lien Credit Agreement
 
5

--------------------------------------------------------------------------------

 
from time to time, the “Consulting Agreement”) by and among, inter alia, Agent
and Richter Consulting, Inc. (“Consultant”), Agent has engaged Consultant to
assist Agent and the Lenders in evaluating, among other things, the current and
projected financial performance of the Credit Parties, (y) the Credit Parties
shall cooperate in good faith with (1) Consultant in connection with the
performance by Consultant of its engagement pursuant to the Consulting Agreement
or any other consulting arrangement for which Consultant may be engaged by Agent
in connection with the Credit Agreement and (2) such other consultant or advisor
as may be engaged by Agent in connection with the Credit Agreement and shall
provide Consultant or any such other consultant or advisor access to the Credit
Parties’ senior management and professionals and (z) all expenses incurred by
Agent in connection with any of the foregoing shall constitute Obligations and
shall be paid by the Credit Parties (or the Credit Parties shall reimburse Agent
therefor) within five (5) Business Days after demand by Agent.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has executed this Ninth Amendment as
of the date set forth above.
 

 
BORROWER:
             
GSE ENVIRONMENTAL, INC.
        By: /s/ Mark A Whitney   Name: Mark A. Whitney   Title: Vice President  
           
CREDIT PARTIES:
             
GSE HOLDING, INC.
        By: /s/ Mark A Whitney   Name: Mark A. Whitney   Title: Vice President  
           
GSE ENVIRONMENTAL, LLC
        By: /s/ Mark A Whitney   Name: Mark A. Whitney   Title: Vice President  
           
SYNTEC LLC
       
By: GSE Environmental, LLC, its sole member
        By: /s/ Mark A Whitney   Name: Mark A. Whitney   Title: Vice President

 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the each of the undersigned has executed this Ninth
Amendment as of the date set forth above.
 

 
AGENT AND LENDERS:
       
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and as a Lender
              By:
/s/ Brad Kimme
  Name:
Brad Kimme
  Title:
Duly Authorized Signatory

 


 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Ninth Amendment as of the
date set forth above.
 

 
GE CAPITAL BANK, as a Lender
              By:
/s/ Woodrow Broaders, Jr.
  Name:
Woodrow Broaders, Jr.
  Title:
Duly Authorized Signatory


 


 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date set forth above.
 

 
MUBADALA GE CAPITAL LTD., as a Lender
              By:
/s/ Brad Kimme
  Name:
Brad Kimme
  Title:
Duly Authorized Signatory

 

 
 
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date set forth above.
 

 
CETUS CAPITAL II, LLC., as a Lender
              By:
/s/ Richard Maybaum
  Name:
Richard Maybaum
  Title:
Managing Director

 
 
 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date set forth above.
 

 
Littlejohn Opportunities Master Fund LP, as a Lender
              By:
/s/ Richard Maybaum
  Name:
Richard Maybaum
  Title:
Managing Director

 
 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date set forth above.
 

 
SG Distressed Fund, LP, as a Lender
              By:
/s/ Richard Maybaum
  Name:
Richard Maybaum
  Title:
Managing Director


 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date set forth above.
 

 
Tennenbaum Capital Partners, LLC, as a Lender
              By:
/s/ Mark K. Holdsworth
  Name:
Mark K. Holdsworth
  Title:
Managing Partner

 
 
 
 
 
 
Ninth Amendment to First Lien Credit Agreement
 

--------------------------------------------------------------------------------